       Case 4:14-cr-00096-BMM Document 999 Filed 10/30/20 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                     Cause No. CR 14-96-GF-BMM-14

              Plaintiff/Respondent,

       vs.                                                   ORDER

 EDUARDO OCEGUEDA-RUIZ,

              Defendant/Movant.


      This case comes before the Court on Defendant Ocegueda-Ruiz’s motion to

vacate, set aside, or correct the sentence under 28 U.S.C. § 2255. Ocegueda is a

federal prisoner proceeding pro se.

                               I. Preliminary Review

      Before the United States is required to respond, the Court must determine

whether “the motion and the files and records of the case conclusively show that

the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); see also Rule 4(b), Rules

Governing Section 2255 Proceedings for the United States District Courts. A

petitioner “who is able to state facts showing a real possibility of constitutional

error should survive Rule 4 review.” Calderon v. United States Dist. Court, 98

F.3d 1102, 1109 (9th Cir. 1996) (“Nicolas”) (Schroeder, C.J., concurring)
                                           1
      Case 4:14-cr-00096-BMM Document 999 Filed 10/30/20 Page 2 of 10



(referring to Rules Governing § 2254 Cases). The Court should “eliminate the

burden that would be placed on the respondent by ordering an unnecessary

answer.” Advisory Committee Note (1976), Rule 4, Rules Governing § 2254

Cases, cited in Advisory Committee Note (1976), Rule 4, Rules Governing § 2255

Proceedings.

                                 II. Background

      In 2015, a jury convicted Ocegueda of the following offenses:

      Count 1      conspiracy to distribute methamphetamine and possess it with
                   intent to distribute it, a violation of 21 U.S.C. § 846;

      Count 5      possession of methamphetamine with intent to distribute it, a
                   violation of 21 U.S.C. § 841(a)(1);

      Count 20     possession of a firearm in furtherance of drug trafficking, a
                   violation of 18 U.S.C. § 924(c);

      Count 21     being a felon in possession of a firearm, a violation of 18
                   U.S.C. § 922(g)(1); and

      Count 22     being an illegal alien in possession of a firearm, a violation of
                   18 U.S.C. § 922(g)(5).

See Verdict (Doc. 526) at 1–4; Indictment (Doc. 26) at 4–5, 6, 9, 12–13.

      At the time of sentencing in June 2015, the quantity of methamphetamine

and Ocegueda’s prior convictions triggered a mandatory life sentence on Counts 1

and 5. See 21 U.S.C. §§ 841(b)(1)(A)(viii) (eff. Aug. 3, 2010); § 851 Information

(Doc. 408). Ocegueda was sentenced to life in prison on Counts 1 and 5 and 120

                                          2
       Case 4:14-cr-00096-BMM Document 999 Filed 10/30/20 Page 3 of 10



months on Counts 21 and 22, all to run concurrently, and sixty months on Count

20, consecutive to the other counts. See Judgement (Doc. 740) at 3. Ocegueda

appealed. The Court of Appeals affirmed his conviction and sentence. See Mem.

(Doc. 830), United States v. Ocegueda, No. 15-30158 (9th Cir. Oct. 17, 2016).

      On April 11, 2017, Ocegueda moved to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255. See Mot. § 2255 (Doc. 839). Most of his claims

were denied, but on December 10, 2019, the Court granted Ocegueda’s double

jeopardy claim regarding Counts 21 and 22. The parties agreed the United States

would withdraw its § 851 Information. See Sentencing Agreement (Doc. 925);

Order (Doc. 926).

      On February 4, 2020, Ocegueda was resentenced to 210 months in prison,

consisting of 150 months on Counts 1 and 5, 120 months on Counts 21 and 22, all

to run concurrently, and 60 months on Count 20, to run consecutively. See Am.

Judgment (Doc. 937). Ocegueda did not appeal.

      On July 13, 2020, Ocegueda timely filed his current § 2255 motion. As a

new judgment was entered, his second § 2255 motion need not meet the stringent

restrictions of 28 U.S.C. §§ 2255(h) and 2244(b). See Magwood v. Patterson, 561

U.S. 320, 331 (2010); United States v. Buenrostro, 895 F.3d 1160, 1165–66 (9th

Cir. 2018); compare, e.g., Sherrod v. United States, 858 F.3d 1240, 1241–42 (9th

Cir. 2017).
                                        3
       Case 4:14-cr-00096-BMM Document 999 Filed 10/30/20 Page 4 of 10



                                III. Claims and Analysis

       Ocegueda makes two claims, both alleging that counsel was ineffective.

These claims are governed by Strickland v. Washington, 466 U.S. 668 (1984). At

this stage of the proceedings, Ocegueda must allege facts sufficient to support an

inference (1) that counsel’s performance fell outside the wide range of reasonable

professional assistance, id. at 687-88, and (2) that there is a reasonable probability

that, but for counsel’s unprofessional performance, the result of the proceeding

would have been different, id. at 694.

       The agreement resolving Ocegueda’s first § 2255 motion waived his right to

claim “ineffective assistance of his trial counsel or counsel in his original appeal.”

See Sentencing Agreement (Doc. 925-2) at 4 ¶ 4. Both of his claims allege

ineffective assistance by the attorney who represented him at resentencing.

       A. Sufficiency of the Evidence on Count 20

       Ocegueda contends that counsel did not understand the nature of the

evidence that would support a conviction for violation of 18 U.S.C. § 924(c)(1)(A)

and so unreasonably advised him to agree to be resentenced on Count 20. See Mot.

§ 2255 (Doc. 979) at 4–5.1 One or more procedural defenses might apply, but the



       1
         Ocegueda refers to the sentencing agreement as a plea agreement. Ocegueda was
convicted by a jury. The Court did not conduct a plea colloquy under Federal Rule of Criminal
Procedure 11 and does not consider the sentencing agreement to be the equivalent of a plea
agreement.
                                              4
       Case 4:14-cr-00096-BMM Document 999 Filed 10/30/20 Page 5 of 10



Court will address the claim on the merits.

      Count 20 charged Ocegueda with possessing, on September 25 and 26,

2014, a Springfield 9-mm semiautomatic pistol or a Springfield .40-caliber

semiautomatic pistol in furtherance of the drug trafficking crimes charged in

Counts 1 and 5. See Jury Instrs. Nos. 12–13 (Doc. 524) at 14–16; Indictment (Doc.

26) at 12. The jury was also instructed on aiding and abetting. See Jury Instr. No.

14 (Doc. 524) at 17–18; 18 U.S.C. § 2; Indictment at 12. “A conviction for

possession of a firearm ‘in furtherance of’ a drug trafficking offense . . . requires

proof that the defendant possessed the weapon to promote or facilitate the

underlying crime.” United States v. Krause, 370 F.3d 965, 967 (9th Cir. 2004).

      Ocegueda argues that the firearms were not sufficiently connected with the

crimes alleged against him to meet the “in furtherance” element. He does not

allow for the inferences the jury was entitled to draw from the testimony of a co-

defendant Martin Leland.

      Leland testified that he met Ocegueda in early September 2014. At the time,

Leland owed another co-defendant, Joshua Rodriguez, a little money, but not a lot.

Rodriguez introduced Leland to Ocegueda when he stopped by Leland’s house,

uninvited, and then left Ocegueda there for six or eight hours. Ocegueda talked to

Leland about staying in the drug business, about things that happen to people who

fail to pay, and about the many firearms in Leland’s house. 1 Trial Tr. (Doc. 795)
                                           5
       Case 4:14-cr-00096-BMM Document 999 Filed 10/30/20 Page 6 of 10



at 96:17–104:15.

      A few weeks after Ocegueda and Leland met, Leland lost money he owed

Rodriguez in a robbery. Ocegueda directed Leland to meet him and Rodriguez in

Butte. See id. at 125:12–17. Leland and Ocegueda had a conversation in Butte

about firearms. Leland told Ocegueda that he had two Springfield pistols he

“would give up.” Id. at 147:6–7. When Leland arrived back home, Ocegueda

called him and told him, “Bring the thing.” Based on the Butte conversation,

Leland knew Ocegueda wanted the two Springfields. See id. at 146:18–147:15.

      Leland went to the parking lot at Fiesta en Jalisco restaurant in Great Falls.

Ocegueda fronted him four ounces of methamphetamine. Leland gave Ocegueda

the guns “just as a, like, sorry for losing your ten grand, and crystal meth was

going to be sold and paid back.” 1 Trial Tr. at 147:19–150:1; see also, e.g., 1 Trial

Tr. at 122:17–123:10, 127:7–128:2. They parted company. Shortly afterward,

officers arrested Ocegueda as he walked back to his hotel room with one

Springfield in his waistband and the other in one of his takeout bags. Officers later

found about five pounds of methamphetamine with Ocegueda’s fingerprints on the

inside of the packaging in his hotel room. See 2 Trial Tr. (Doc. 796) at 114:8–

115:20, 136:5–138:14, 140:7–21, 181:3–14, 216:1–217:14.

      This evidence supports various inferences. A reasonable juror could have

inferred that Ocegueda wanted the firearms to protect himself and his stash.
                                          6
       Case 4:14-cr-00096-BMM Document 999 Filed 10/30/20 Page 7 of 10



Possibly Leland was being cagey and the two firearms functioned as down

payment or collateral for the four ounces of methamphetamine. A reasonable juror

could have thought that the guns supported at least partial forgiveness of the debt

created by the robbery. A reasonable juror could have thought Leland possessed

the firearms in furtherance of the Count 1 conspiracy and the Count 5 transaction,

because he gave them to Ocegueda—at Ocegueda’s direction—as oil to soothe

troubled waters and an expression of faith in their future dealings. Other

interpretations of this evidence may also be possible. Jurors are not required to

agree “which of several possible sets of underlying brute facts make up a particular

element.” Richardson v. United States, 526 U.S. 813, 817 (1999). The jury only

had to decide whether Ocegueda possessed a firearm in furtherance of a drug

trafficking crime. All of these inferences fit the bill. Reasonable jurors could have

found Ocegueda guilty, beyond reasonable doubt, on Count 20, as a principal or on

an aiding-and-abetting theory.

      Ocegueda’s allegations do not support an inference that counsel gave him

bad advice or prejudiced him. Neither prong of the Strickland test is met. This

claim is denied.

             B. Failure to Appeal

      Ocegueda claims that he told counsel to appeal, but counsel “refused,” and



                                          7
         Case 4:14-cr-00096-BMM Document 999 Filed 10/30/20 Page 8 of 10



Ocegueda “wrote him letters and talked to him about it.”2 Mot. § 2255 (Doc. 979)

at 14.

         This claim could be addressed through further proceedings, possibly

including appointment of counsel and/or an evidentiary hearing. See, e.g., Peguero

v. United States, 526 U.S. 23, 28 (1999). The United States could “choose not to

oppose” the claim, allow the Amended Judgment to be vacated and reentered, and

let Ocegueda take his appeal. See, e.g., United States v. Sandoval-Lopez, 409 F.3d

1193, 1198–99 (9th Cir. 2005) (suggesting this course of action).

         The Court will allow the United States to decide after it considers the next

issue.

         C. Amended Judgment

         As explained above, the Court granted Ocegueda’s first motion under § 2255

because the parties agreed “that 18 U.S.C. § 922(g) may only sustain a single

conviction for a single incident of possession.” Sentencing Agreement (Doc. 925-

2) at 3 ¶ 1. Counts 21 and 22 alleged that Ocegueda possessed the same two

firearms on the same day, September 26, 2014. See Indictment (Doc. 26) at 13.

The agreement cited United States v. Mavromatis, 769 F.3d 1194, 1195 (9th Cir.




         2
          Ocegueda also says he “wrote the court from jail asking to file Notice [of appeal] but it
was never acknowledged by the court.” Mot. § 2255 at 14–15. Had the clerk received a notice
of appeal, it would have been filed. None was received.
                                                 8
       Case 4:14-cr-00096-BMM Document 999 Filed 10/30/20 Page 9 of 10



2014). In that case, the court observed, “The view of the Department of Justice is

that Congress intended not to establish multiple offenses when the same incident of

possession violates two subsections of § 922(g).”

      In response to the Sentencing Agreement, the Court granted the double

jeopardy claim and vacated Count 22 of the original judgment. See Order (Doc.

926) at 2 ¶ 1; see also, e.g., United States v. Schales, 546 F.3d 965, 980 (9th Cir.

2008) (“If a double jeopardy violation occurs, ‘the only remedy consistent with the

congressional intent is for the District Court, where the sentencing responsibility

resides, to exercise its discretion to vacate one of the underlying convictions.’”)

(quoting Ball v. United States, 470 U.S. 856, 864 (1985)).

      Yet, on February 4, 2020, the Court resentenced Ocegueda on Counts 1, 5,

20, 21—and 22. See Am. Judgment (Doc. 937) at 2, 3, 4. Neither the United

States nor Ocegueda objected. See U.S. Sentencing Mem. (Doc. 933); Ocegueda

Sentencing Mem. (Doc. 934); Supp. Presentence Report (Doc. 939) at 19.

      The United States must show cause why the Amended Judgment is not

invalid on double jeopardy grounds.

                                  IV. Conclusion

      Ocegueda’s claim concerning Count 20 lacks merit. His claim that counsel

refused to file a notice of appeal might have merit. It appears, however, that the

Amended Judgment must be vacated and a new judgment entered. If that is the
                                          9
      Case 4:14-cr-00096-BMM Document 999 Filed 10/30/20 Page 10 of 10



case, the most efficient path forward may be to grant the second claim, vacate the

Amended Judgment, and enter a Second Amended Judgment resolving the

apparent double-jeopardy issue and enabling Ocegueda to pursue the appeal he

claims he should have had.


      Accordingly, IT IS ORDERED:

      1. Ocegueda’s first claim is DENIED. Ruling on the second claim is

RESERVED.

      2. On or before November 20, 2020, the United States must show cause

why the Amended Judgment is not invalid on double jeopardy grounds and must

explain how it wishes to proceed on Ocegueda’s second claim for relief.

      3. Ocegueda may reply within 14 days of the United States’ response.

      DATED this 30th day of October, 2020.




                                        10
